Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Appeal and error, § 578*—Amendment of 1911 to section 81 of Practice Act construed. The Amendment of 1911 to section 81 of the Practice Act, J. & A. ¶ 8681, merely inserts a provision for an alternative method of presenting questions for review in the form of a “stenographic report’’ of the trial, and does not have the effect of abolishing the former rule which requires formal exceptions, and the same to be preserved in the bill of exceptions, where the party chooses the bill-of-exceptions method of review. 3. Municipal Court of Chicago, § 27*—when hill of exceptions cannot he treated as stenographic report. Failure of bill of exceptions to show that any exception was taken to the judgment of the Municipal Court cannot be cured by treating the bill as a stenographic report where it appears on its face not to be a stenographic report.